DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 10 JANUARY 2022, with respect to objection to the specification, the objection to the drawings, the claim objections, and the 112(b)  and 112(a) rejections have been fully considered and are persuasive.  The objection to the specification, the objection to the drawings, the claim objections, and the 112(b) and 112(a) rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As previously stated in the prior office action: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2014/0273187 A1 to JOHNSON discloses an apparatus including portable readers and disposable cartridges for receiving and analyzing samples.  The system taught by JOHNSON discloses most of the limitations as recited in Claim 8, generically including a detection cartridge, a port, a substrate, electrodes, interdigitated electrodes and circuits, a temperature sensing means, a capacitance sensor, and a memory, but fails to teach the carbon sensor, the saline detector, an ohmmeter and an ionic strength measuring device.  Since the claimed apparatus incorporates so many other sensing devices for detecting viruses and bacterial pathogens, there is no prior art searched by the Examiner that includes all of the components of the overall apparatus.  While many of the structural limitation in Claim 8 are individually found and can be used in the detection of viruses 
Claims 8-14 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797